 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8
                    Plaintiff,                        CASE NO. CR17-105RSL
 9
            v.                                        ORDER DENYING MOTION FOR
10                                                    RECONSIDERATION
     DANIEL NIX,
11
                    Defendant.
12
13
14          This matter comes before the Court on defendant Daniel Nix’s “Mandatory
15   Judicial Notice and Motion to Reconsider Stay Order to Self-Surrender.” Dkt. #220. As
16   previously stated, the Court sees no reason to alter or otherwise reconsider its
17   determination that defendant was required to self-surrender as scheduled on January 3,
18   2019, at Federal Correctional Institution Taft Satellite Camp. The Court extended him the
19   courtesy of self-surrender at sentencing, and he was given adequate notice of the date and
20   place of incarceration. The motion for reconsideration is DENIED.
21          The Court recognizes, however, that defendant filed a similar request with the
22   Ninth Circuit Court of Appeals and was successful in that venue. His self-surrender was
23   stayed by the Ninth Circuit on January 3, 2019, and remains stayed pending further order
24   of that court. The duration of the stay will be determined by the Ninth Circuit, not the
25   undersigned.
26
27
     ORDER DENYING MOTION
28   FOR RECONSIDERATION – 1
           Dated this 10th day of January, 2019.
 1
 2
                                             A
 3                                           Robert S. Lasnik
                                             United States District Judge
 4
 5
                                                   _
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     ORDER DENYING MOTION
28   FOR RECONSIDERATION – 2
